Exhibit 10.1

 

 

2011

Annual

Incentive

Plan

 

 



--------------------------------------------------------------------------------

Table of Contents

 

THE 2011 AMERICAN WATER ANNUAL INCENTIVE PLAN

     1   

Your Performance — Your Award

     1   

Eligibility

     2   

DETERMINING AIP AWARDS

     4    Step 1: Establish initial award pool based on overall corporate
performance      4    Step 2: Allocate overall corporate funding to
organizational groups/functional areas, and adjust specific organizational
group/functional area funding to reflect results      6    Step 3: Determine
individual AIP award based on (a) individual performance, and (b) available
organizational group/functional area funding; awards are paid from available
organizational group/functional area award pool      7   

WHAT THE 2011 AIP MEANS FOR YOU

     8   

Performance Ratings

     8   

Award Payout Examples

     9   

Receiving Your AIP Award

     11   

FREQUENTLY ASKED QUESTIONS

     12   



--------------------------------------------------------------------------------

American Water   1

 

 

THE 2011 AMERICAN WATER ANNUAL INCENTIVE PLAN

Your Performance — Your Award

At American Water, your performance counts. We rely on our employees’ knowledge
and skills to help the Company achieve its business objectives.

The American Water 2011 Annual Incentive Plan (AIP) is designed to give eligible
exempt employees an annual opportunity to earn a cash award that recognizes and
rewards their contributions to the Company’s success. We continue to make
adjustments to the AIP design to reinforce the link between Company and
individual performance and award payouts. This means that Company and individual
performance are both taken into account to determine cash awards under the plan.
Keeping up our momentum in 2011:

 

•  

We are continuing the funding approach that was used in 2010, which directly
ties the amount of available cash for AIP payouts to Company performance against
specific metrics. AIP funding for all eligible, exempt employees will depend on
the Company’s achieving its financial and non-financial goals.

 

•  

Your individual performance continues to play a large role in determining the
amount of your payout. Employees who exceed their performance targets could
receive higher payouts. Conversely, employees who under-perform and do not meet
their performance targets could receive lower payouts or no payout at all. In
short, your performance directly impacts the amount of your award.

The 2011 AIP is designed to challenge and motivate you to perform at your
highest level, and promote the creation of value to the customer and
shareholder. Read this brochure to learn about how the 2011 plan works and what
it means for you.



--------------------------------------------------------------------------------

American Water   2

 

 

The 2011 AIP

Elements of the Program

 

•  

AIP award pool funding is based on overall corporate performance against
specific financial and non-financial goals (represented by the Corporate
Multiplier), then allocated across organizational groups/functional areas—at
senior management’s discretion—depending on organizational group/functional area
results.

 

  •  

AIP funding for all eligible exempt employees depends on the Company achieving
its financial as well as non-financial goals.

 

  •  

A pre-determined financial threshold for Company performance must be met in
order for funding and any award to be provided under the AIP.

 

•  

Individual award payouts will be based on individual performance against
specific goals (represented by the Individual Performance Factor) and paid from
available organizational group/functional area funding.

 

•  

For 2011, the Individual Performance Factor range is 0%-20Q%. Individual payouts
will be capped at 200% of AIP target award.

•  

Award opportunity (Target Award) is expressed as a percentage of base salary.
(See Attachment B).

 

  •  

Actual payout may be lower or higher than target depending on Company and
individual performance against specific goals.

 

•  

Individual performance is assessed by your manager and measured against your
pre-determined performance goals.

 

•  

Your AIP will be distributed as a cash award in March.

 

  •  

You must be actively employed with American Water on the date awards are made to
receive your 2011 AIP payout. You (or your beneficiary) may be eligible for a
prorata award if you are disabled, retire, die, involuntarily terminate (not
“for cause”) or a divestiture occurred after June 30, 2011. Involuntary
termination for cause would not be eligible.

 

•  

The American Water Board or its Designee has the right to adjust the award
determination(s) and/or award payouts(s) at its discretion.

 

 

Eligibility

 

•  

You are eligible for an AIP award opportunity if you are a regular, full-time
exempt employee of American Water.

 

  •  

Regular, full-time exempt employees who join American Water on or before
September 30, 2011 are also eligible to participate in the AIP on a prorated
basis.

 

  •  

Employees transferred from nonexempt to exempt status on or after September 30th
are not eligible in the current plan year.

 

•  

You must be an active employee with American Water on the date the payout is
made in order to receive the award. You (or your beneficiary) may be eligible
for a prorata award if you are disabled, retire, die, involuntarily terminate
(not “for



--------------------------------------------------------------------------------

American Water   3

 

 

 

cause”) or a divestiture occurred after June 30, 2011. Involuntary termination
for cause would not be eligible.

 

•  

If you are promoted during the plan year to a position with a higher AIP target
level, or if you are reclassified/transferred to a position with a lower AIP
target level, your award payout will be based on your new target level as of
December 12, 2011, except ML4s and above who will be prorated at each salary and
target level.

 

•  

If you transfer from exempt status to nonexempt status during the current plan
year or your job was reclassified to nonexempt status, you are not eligible for
a 2011 AIP award.

 

•  

If your performance rating is “Unacceptable” or “Too Soon to Rate,” you will not
receive a payout. If you have not complied with the company’s annual Code of
Ethics certification, you will not receive an incentive payment.

Why Is the Plan Based on Individual Performance?

Since the value (as reflected in our share price and our return to shareholders)
and success of our business depend on the achievement of annual Company and
individual performance goals, American Water recognizes the need to
differentiate and reward the performance of employees who enable us to reach
these goals. The 2011 AIP is designed to ensure that award payouts are directly
tied to measurable contributions — both Company and individual — to American
Water’s success.



--------------------------------------------------------------------------------

American Water   4

 

 

DETERMINING AIP AWARDS

AIP award payouts depend on individual performance; they also depend on overall
corporate performance and organizational group/functional area results (which
determine award pool funding).

AIP awards will be determined according to the following three-step process:

 

Step 1:    Establish initial award pool based on overall corporate performance
Step 2:    Allocate overall corporate funding to organizational
groups/functional areas, and adjust specific organizational group/functional
area funding to reflect results Step 3:    Determine AIP award based on
individual performance; awards are paid from available organizational
group/functional area funding

Step 1: Establish initial award pool based on overall corporate performance

 

Each year, American Water establishes funding for the AIP award pool. In 2011,
the funding will be directly tied to Company performance and represented by the
Corporate Multiplier. The Corporate Multiplier can range from 0% to 150%
depending on how well the Company performed against the financial and
non-financial goals described below. Note that a predetermined threshold for
Company performance - 2011 Diluted Earnings Per Share (EPS) must be at least
90.6% of target - must be met in order for funding and any award to be provided
under the AIP for Operating Cash Flow (20%) and Non-Financial Performance
Factors (30%). 2011 Diluted Earnings Per Share (EPS) must be at least 90.6% of
target for any EPS funding (25%) and award to be provided under the AIP.

Based on financial (weighted 70%) and

non-financial (weighted 30%) goals

Sum of Total

AIP Funding

$XX,XXX

  x   

Forecasted Corporate Multiplier [X.XX%]

(0%-150%)

  =    Corporate Funding $XX,XXX

LOGO [g174211ex10_1a-new.jpg]

 

Financial Performance (70% Weight)

Diluted Earnings

Per Share (50%)

  +   

Operating Cash Flow (GAAP)

20%

 

Non-Finacial Performance (30% Weight)

safety

(7.5%)

   +   Customer satisfaction Survey (7.5%)    +   Environment Compliance (7.5%)
   +   Customer Service Quality (7.5%)

 



--------------------------------------------------------------------------------

American Water   5

 

 

  •  

Financial Metrics (Weighted 70%) (See Attachment A)

 

  •  

Diluted Earnings Per Share (50%) is a widely tracked measure of financial
performance/profitability, and is calculated as follows:

Net Income to Common Stockholders

÷

Average Outstanding Shares (including dilutive securities such as stock options)

=

Diluted Earnings per Share

 

  •  

Operating Cash Flow (GAAP) (20%) reflects the amount of cash generated from our
operations and is used as an additional measure of profitability. Operating cash
flow is calculated as follows:

Net Income

+

Depreciation and Amortization

-

Deferred Expenses

+/-

Changes in Payables and Receivables

=

Operating Cash Flow

 

  •  

Non-Financial Metrics (Weighted 30%)*

 

  •  

Environmental Compliance Notices of Violation (NOVs) (7.5%)

 

  •  

Safety Performance (7.5%)

 

  •  

Customer Satisfaction Survey (7.5%)

 

  •  

Customer Service Quality Survey (7.5%)

 

  * These outcomes are based on a combination of surveys, end-of-year results,
data and other annual reports (see Attachment A at the back of this brochure).

Please note that AIP funding for all employees will depend on how well the
Company achieves its financial goals as well as non-financial goals. A
predetermined financial threshold for Company performance must be met in order
for funding and any award to be provided under the AIP.



--------------------------------------------------------------------------------

American Water   6

 

 

The financial and non-financial metrics are added together to determine the
Corporate Multiplier. So, even if certain metrics are not achieved, the funding
may be reduced, but not eliminated altogether. However, if the Company’s
financial performance does not meet the threshold, the Corporate Multiplier will
be reduced to zero, which would eliminate your award payout (as indicated in the
examples on page 10). The Corporate Multiplier (and thus funding for payouts)
may be adjusted to take into account “uncontrollable events” including — but not
limited to — severe weather conditions that significantly impact financial
results (i.e., hurricanes), impairment charges, dissolution or acquisition of
businesses or costs related to public offerings.

Step 2: Allocate overall corporate funding to organizational groups/ functional
areas, and adjust specific organizational group/functional area funding to
reflect results

Once the overall corporate funding is determined as described under Step 1,
senior management will allocate the Corporate funding to American Water’s
organizational groups and functional areas. The funding for each organizational
group/functional area may be increased or decreased, at senior management’s
discretion, to reflect specific organizational group/functional area results.

LOGO [g174211ex10_1b.jpg]



--------------------------------------------------------------------------------

American Water   7

 

 

Step 3: Determine individual AIP award based on (a) individual performance, and
(b) available organizational group/functional area funding; awards are paid from
available organizational group/functional area award pool

Your AIP target award (i.e., your award opportunity) is based on your job with
the Company and is expressed as a percentage of your base salary. Your actual
award payout may be higher or lower than target depending on whether individual
and Company performance goals have been met, and your organizational
group’s/functional area’s results. Contact your manager for information on your
individual AIP Target Award.

Your individual performance factor is based on (a) your performance against
specific targets, and

(b) the amount of organizational group/functional area funding available

 

$XX,XXX

Individual AIP

Target

(% of Base

Salary)

 

 

x

 

Individual

Performance

Factor

[x.xx%]

(0%-200%)

 

 

=

 

$XX,XXX

Individual

 

 

f

 

Award paid from

available

organizational

group/functional

area award pool

The sum of individual awards for a specific organizational group/functional area
must not exceed

the funding allocated to that organizational group/functional area

The Individual Performance Factor represents how well you achieve your annual
individual performance goals. Your Individual Performance Factor (IPF) can range
from 0% to 200%, depending on your performance for the plan year and the amount
of organizational group/functional area funding available. This performance
factor will then be multiplied by your Target Award to determine your 2011 AIP
award payout. Individual payouts will be capped at 200% of AIP target award.

Individual AIP awards are then paid from the available organizational
group/functional area award funding, which may impact the original (IPF%)
determination. The sum of all individual awards within a given organizational
group/functional area must not exceed its allocated pool of dollars.



--------------------------------------------------------------------------------

American Water   8

 

 

WHAT THE 2011 AIP MEANS FOR YOU

Performance Ratings

Most people are motivated to do their best; therefore the better you perform,
the greater your potential award will be under the Plan. It is your
responsibility to maximize your award opportunity by achieving or exceeding your
goals.

Each year, you and your manager identify four to six high priority and
challenging performance targets, which represent where you can directly impact
the Company’s success. These performance targets and their weightings should be
specific, measurable and aligned with the Company’s performance targets. During
your year-end performance review, you and your manager will discuss how well you
performed against the established targets, and rate your performance using one
of the following performance ratings:

 

2011 Performance Rating Scale

Rating

  

Description

Exceptional    Contributions are widely recognized as extraordinary. Results far
exceed all defined expectations, producing important and substantial impact on
the Company, Division, Operating Company, Line of Business or Function.
Significant    Contributions are widely recognized as distinguished. Results
exceed all or most expectations, producing a tangible and material impact on the
Company, Division, Operating Company, Line of Business or Function. Commendable
   Contributions are widely recognized as meaningful. Results meet, and in some
cases exceed expectations, producing a positive and desirable impact on the
Company, Division, Operating Company, Line of Business or Function.
Needs Improvement    Contributions are widely recognized as limited. Results
generally meet but in some cases fall slightly short of expectations, producing
inconsistent and marginal impact on the Company, Division, Operating Company,
Line of Business or Function. Unacceptable    Contributions are widely
recognized as unsatisfactory. Results fall considerably short of expectations,
producing negligible or no impact on the Company, Division, Operating Company,
Line of Business or Function. Too Soon to Rate    Contributions cannot be
measured at this time because more time is needed to see a result.



--------------------------------------------------------------------------------

American Water   9

 

 

Later, during the AIP process, your manager will use your rating to determine
your Individual Performance Factor. Depending on how you performed during the
year, you could potentially earn a higher payout than in previous years — or you
could earn a lower payout or no payout at all (as the examples on the following
page demonstrate). In other words, the AIP design gives you more power to impact
the size of your award. It also means that you are more accountable for meeting
your goals.

Award Payout Examples

Let’s calculate possible award payouts for a sample AIP participant, under four
possible scenarios:

AIP Participant Assumptions

 

Salary Level    L07 Annual Base Salary    $90,000 Individual AIP Target   
$13,500 (15% of Base Salary) Total AIP Funding *    $20,000,000 Total AIP
Funding for Organizational Group*    $2,000,000

*  The total is the sum of the target awards for the eligible employees.

 

      Performance      Scenario 1    Scenario 2    Scenario 3    Scenario 4
• Company    Above Target    Target    Threshold    Below
Threshold

— Financial Performance Factor

   1.39    0.94    0.50    0.00

— Non-Financial Performance Factor

   0.77    1.12    0.50    0.00 • Individual    Needs Improvement    Exceptional
   Significant    Commendable

— Individual Performance Factor

   0.25    1.50    1.05    .90



--------------------------------------------------------------------------------

American Water   10

 

 

     Scenario 1    Scenario 2    Scenario 3    Scenario 4 STEP 1: Establish
corporate funding based on overall corporate performance Total of AIP Targets
(A)    $20,000,000    $20,000,000    $20,000,000    $20,000,000 Financial
Performance Factor (i) (70% weight)    1.39 x 0.70 =


0.97

   0.94 x 0.70 =


0.66

   0.50 x 0.70 =


0.35

   0.00 x 0.70 =


0.00

Non-Financial Performance Factor (ii) (30% weight)    0.77 x 0.30 =


0.23

   1.12 x 0.30 =


0.34

   0.50 x 0.30 =


0.15

   0.00 x 0.30 =


0.00

i + ii = Corporate Multiplier (B)    1.20    1.00    0.50    0.00 A x B =
Corporate Funding    $20,000,000 x 1.20


= $24,000,000

   $20,000,000 x 1.00


= $20,000,000

   $20,000,000 x 0.50


= $10,000,000

   $20,000,000 x 0.00


= $0

STEP 2: Allocate overall specific organizational corporate funding to
organizational groups/functional areas; adjust group/functional area funding to
reflect results Organizational Group Pool (C) (Allocated from corporate funding)
   $2,400,000    $2,000,000    $1,000,000    $0 Organizational Group Adjustment
(D)    1.00


(Target)

   .80


(Below Target)

   1.20


(Above Target)

   1.00


(Target)

C x D = Organizational Group Pool (adjusted based on results)    $2,400,000
x1.00


= $2,400,000

   $2,000,000 x 0.80


= $1,600,000

   $1,000,000 x 1.20


= $1,200,000

   $0 x 1.00


= $0

STEP 3: Determine individual award based on individual performance and available
organizational group/functional area funding; awards are paid from available
organizational group/functional area award pool Individual AIP Target (E)   
$13,500    $13,500    $13,500    $13,500 Individual Performance Factor
(F) (Range of 0 - 1.50)    0.25


(Needs

Improvement)

   1.50


(Exceptional)

   1.05


(Significant)

   .90


(Commendable)

ExF = Individual Award    13,500 x 0.25 =
$3,375

(25% of AIP target)

   13,500 x 1.50 =
$20,250

(150% of AIP
target)

   13,500 x 1.05 =
$14,175

(105% of AIP
target)

   13,500 x .90 =


$12,150

However, payout will be $0,
since award pool=$0

As you can see, both Company and individual performance can significantly impact
your final payout. Also, remember that the sum of individual awards for a
specific organizational group/functional area must equal the funding allocated
to that organizational group/functional area.

Note: The American Water Board or its Designee has the right to adjust the award
determination(s) and/or award payouts(s) at its discretion.



--------------------------------------------------------------------------------

American Water   11

 

 

Please discuss the AIP with your manager to ensure you clearly understand how
the formula works and how your performance impacts your potential award payout.

Receiving Your AIP Award

Awards will be paid in cash no later than March 15, 2012. If you are eligible
for an award payout, please keep in mind that:

 

•  

The payout will be based on your annual base salary as of December 12, 2011 and
subject to all federal, state and local income tax withholdings.

 

•  

The American Water Board or its Designee has the right to adjust the award
determination(s) and/or award payouts(s) at its discretion.

Remember, it’s your performance — and your award: The contributions you make to
American Water’s success throughout the year ultimately impact the size of your
payout. Be sure to carefully review this brochure; then speak with your manager
about the AIP and about what you can do to improve your performance and share
the financial rewards of American Water’s success.



--------------------------------------------------------------------------------

American Water   12

 

 

FREQUENTLY ASKED QUESTIONS

 

Question

 

Answer

How does the plan reward performance?   The AIP allows us to differentiate and
reward the performance of employees who contribute to the achievement of the
Company’s goals. The 2011 AIP directly ties award payouts to measurable
contributions (Company, organizational group/ functional area and individual) to
American Water’s success. Who is eligible for the AIP?   All regular, full-time
exempt employees are eligible to participate. If you join American Water on or
before September 30, 2011, you are also eligible to participate in the plan on a
prorated basis. What do I have to do to receive an AIP award?  

Any payout will depend largely on your performance, as well as on Company,
organizational group/ functional area performance (including financial and
non-financial), which determines funding.

 

If your performance is rated “Needs Improvement” or higher, you may receive an
award payout—but only if threshold Company performance metrics have been met. If
your performance rating is “Unacceptable” or “Too Soon to Rate,” you will not
receive a payout. To maximize your award opportunity, it’s important to meet
with your manager to establish meaningful performance goals, then work hard
throughout the year to achieve those goals.

 

The American Water Board or its Designee has the right to adjust the award
determination(s) and/or award payout(s) at its discretion.

How is my AIP target award opportunity determined? How can I find out what it
is?   Your AIP target award opportunity is based on your job and expressed as a
percentage of your base salary. Please see your manager to learn more about your
target award opportunity for 2011.



--------------------------------------------------------------------------------

American Water   13

 

 

Question

 

Answer

How will my AIP award payout be calculated?  

The size of the pool which funds your award is determined based on overall
corporate performance and adjusted to reflect specific organizational
group/functional area results. AIP funding for all eligible employees, will
depend on the Company and/or organizational group/functional area achieving its
non-financial as well as financial goals. Once individual awards are calculated,
they are paid from the organizational group/functional area funding.

The American Water Board or its Designee has the right to adjust the award
determination(s) and/or award payouts(s) at its discretion.

What is the minimum and maximum that could be paid under the plan (as a percent
of target)?   AIP award payouts can range from zero, to a maximum of an
Individual Performance Factor of 200%. Payouts are capped at 200% of AIP target
award. Will I receive an award payout if I meet my individual performance goals
but the Company does not achieve minimum (threshold) performance?   No. A
pre-determined financial threshold for Company performance must be met in order
for funding and any award to be provided under the AIP. What happens if I leave
American Water before I receive my award payout?   To receive the award payout,
you must be actively employed with American Water on the date the payment is to
be made. You (or your beneficiary) may be eligible for a prorata award if you
are disabled, retire, die, involuntarily terminate (not “for cause”) or a
divestiture occurred after June 30, 2011. Involuntary termination for cause
would not be eligible. What happens if I change job positions within American
Water during the plan year?   Your award payout will be based on your base
salary and target level percentage as of December 12, 2011.

This brochure is the 2011 American Water Annual Incentive Plan. The American
Water Board or its Designee, whose decisions will be final and binding, will
determine interpretations of the Plan. The Company reserves the right to amend,
modify, or discontinue the Plan during the plan year or at any time in the
future. Participation in the Plan does not convey any commitment to ongoing
employment.



--------------------------------------------------------------------------------

American Water   Attachment A

 

 

2011 AIP FINANCIAL PAYOUT CURVE

DILUTED EARNINGS PER SHARE (EPS) (50%)

 

% Target Achieved

  

% Payout

104.7%

   150.0%

103.5%

   137.5%

102.4%

   125.0%

101.2%

   112.5%

100.0%

   100.0%

97.6%

   81.3%

95.3%

   62.5%

92.9%

   43.8%

90.6%

   25.0%

<90.6%

   0%

 

* For 2011, the EPS target is within the range of our earnings guidance of $1.65
to $1.75.

OPERATING CASH FLOW (20%)

 

% Target Achieved

  

% Payout

106.4%

   150.0%

105.4%

   136.7%

104.5%

   123.3%

102.5%

   110.0%

100%

   100.0%

98.7%

   85.0%

97.5%

   70.0%

96.2%

   55.0%

94.9%

   40.0%

93.6%

   25.0%

<93.6%

   0%



--------------------------------------------------------------------------------

American Water   Attachment A

 

 

2011 AIP NON-FINANCIAL MEASURES

Environmental Compliance (7.5%)

For determining environmental compliance, AW will count Notices of Violation
(NOV) for which the Company is responsible as described in the Environmental
Non-Compliance Reporting Practice. For 2011 AW’s NOV target is 17.

 

NOVs

  

Award

13

   150.0%

14

   137.5%

15

   125.0%

16

   112.5%

17

   100.0%

18

   87.5%

19

   75.0%

20

   62.5%

21

   50.0%

>21

   0%

Safety Performance (7.5%)

Safety performance will be determined using the total OSHA Recordable Incident
Rate (ORIR) which measures all injuries and illnesses requiring treatment beyond
first aid for every 200,000 hours worked. For 2011 the goal has been set at 3.75
which is 8.5% below the Bureau of Labor Statistics (BLS) Water Utility Average
ORIR of 4.1 and will be evaluated against the graduated award scale below.

 

ORIR

  

Award

3.10

   150%

3.23

   140%

3.36

   130%

3.49

   120%

3.62

   110%

3.75

   100%

3.88

   90%

4.01

   80%

4.14

   70%

4.27

   60%

4.40

   50%

>4.40

   0%



--------------------------------------------------------------------------------

American Water   Attachment A

 

 

2011 AIP NON-FINANCIAL MEASURES

Service Quality (7.5%)

This metric is measured by the Service Quality Survey (SQS) which is conducted
throughout the year for customers requesting service resulting in completion of
a service order by a Field Service Representative (FSR). The score is based on
the survey question: “Overall, how satisfied were you with the outcome of your
service contact?” taking the top two response categories of a 5 point response
scale (5. Extremely Satisfied, 4. Very Satisfied, 3. Somewhat Satisfied, 2.
Somewhat Dissatisfied, 1. Very Dissatisfied). The AW goal for 2011 is 85% and
the graduated award scale is provided below.

 

SQS %

  

Award

90    150% 89    140% 88    130% 87    120% 86    110% 85    100% 84    90% 83
   80% 82    70% 81    60% 80    50% <80    0%

Customer Satisfaction (7.5%)

This metric measures overall customer satisfaction through a random customer
survey containing the following question, “Overall, how satisfied have you been
with (Company Name) in general during the past twelve months”, which has a
five-point response scale (Extremely Satisfied, Very Satisfied, Somewhat
Satisfied, Somewhat Dissatisfied, Very Dissatisfied), response percentages in
the top three categories are indicative of overall customer satisfaction levels
and a 90% target has been set.

 

CSS%

  

Award

95    150% 94    140% 93    130% 92    120% 91    110% 90    100% 89    90% 88
   80% 87    70% 86    60% 85    50% <85    0%



--------------------------------------------------------------------------------

American Water   Attachment B

 

 

2011 ANNUAL INCENTIVE PLAN TARGETS

 

EXEMPT POSITIONS

Grade

  

AIP%

ML4    30% L5-L6    20% L7    15% L8-L9    10% L10-L12    5%